Appeal by the defendant from two judgments of the Supreme Court, Kings County (Lane, J.), both rendered April 23,1984, convicting him of manslaughter in the first degree under indictment No. 3200/83 and attempted robbery in the first degree under indictment No. 2760/82, upon his *938pleas of guilty, and sentencing him to consecutive indeterminate terms of 8V2 to 25 years and IV2 to 4% years’ imprisonment, respectively.
Judgments affirmed.
On this appeal, the defendant contends that his pleas of guilty should be vacated because he was not advised at the taking of the pleas of his “Constitutional right to force the People to prove his guilt to a unanimous jury”. Having failed either to move to withdraw his plea on this ground prior to the imposition of sentence (see, CPL 220.60 [3]), or to vacate judgment pursuant to CPL 440.10, the defendant has not preserved the issue of the sufficiency of the plea allocution for appellate review (see, CPL 470.05 [2]; People v Claudio, 64 NY2d 858; People v Pellegrino, 60 NY2d 636; People v Mattocks, 100 AD2d 944). Moreover, were we to review this issue in the interest of justice, vacatur would not be required because the allocution satisfied the requirements of People v Harris (61 NY2d 9).
There is no merit to the defendant’s contention that his consecutive sentences, which were imposed in accordance with the negotiated plea agreements (see, People v La Lande, 104 AD2d 1052; People v Nelson, 104 AD2d 1055; People v Kazepis, 101 AD2d 816), were unduly harsh or excessive. Moreover, we perceive no basis for modifying the sentences in the interest of justice (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.